Locher, J.,
dissenting. This court previously reversed and remanded the prior Board of Tax Appeals’ (board) decision for a failure to set out adequate reasons supported by evidence for its findings. The board’s present decision simply ignores our prior directive (47 Ohio St. 2d 27) *102and perpetuates this void. The board has cavalierly attempted to justify its findings behind a fabricated screen of mathematical wizardry, reaching the identical amount as originally determined by the board and by the budget commission. An examination of the board’s listing of the dollar figures for the various items held not to be needs, including the arbitrary reduction in police hiring and ignoring a city charter provision relating to salary increases, unmasks the board’s explanation as a mere accounting exercise. Obviously, these specific amounts were disallowed solely for the purpose of reaching the predetermined end.
While appreciative of the difficulty in distinguishing the needs of the participating subdivisions from their wants and then allocating the limited local government funds to each, the board must base its allocation upon some ascertainable and reasonable standards and upon the evidence presented. Having failed to articulate in its order the standards and evidence relied upon, this court has no basis upon which to determine the reasonablness of the board’s present order. It is not the exactness but the reasonableness of the board’s finding, to which this court should look. Therefore, I respectfully dissent.